After an examination of the record of this case, conducted by me independently of that done by my brothers on this panel, I must dissent.
In dissenting, I recognize the strength of the authorities cited by the majority and the clarity of the rationale expressed in their decision. Nevertheless, certain aspects of the evidence give me pause in subscribing to an affirmance of the judgment granted below.
The record, as I see it, presents a case which cried out for a remittitur by the trial court. That court, certainly, had greater latitude than that afforded by laws of a court of review. If I possessed the legal authority, which most certainly I do not, I would substitute my judgment for that of the trial judge.
Because I cannot, in conscience, accept the affirmation of a result which I believe resulted from either inattention or misperception by the jury, I dissent.